Title: To George Washington from Alexander Addison, 8 November 1799
From: Addison, Alexander
To: Washington, George



Sir
Pittsburgh 8th Novr 1799

The other week the disputed line of the land you sold to Matthew Ritchie was run by Mr Morgan and another surveyor and settled by consent of Mr Reid who contended. There was very little difference between it and that last marked by Mr Morgan. An old line had been run probably a line of experiment and Reid had run his lines by it. The quantity may be considered as in Morgan’s survey.
Some time before I left Washington to reside here Mrs Ritchie and her brother in law undertook to make the payment due you. Since I came here I have not heard whether they have done so.
The event of our election for Governor by the influence of abominable lies on the Germans has been unexpectedly unfortunate. I am with the greatest respect Your obedt Servt

Alexr Addison

